BARRETT, Circuit Judge,
dissenting:
I respectfully dissent for the reasons set forth in the district court’s memorandum and this court’s per curiam opinion (Holloway, Circuit Judge, dissenting) entitled Grant v. Meyer, 741 F.2d 1210 (10th Cir.1984).
I do not view the Colorado statute as a burden on First Amendment rights. Further, I believe that the statute here considered, i.e., Sect. 1-40-110 C.R.S. (1980) which prohibits payment of initiative petition circulators, is fully justified in protecting the integrity of Colorado’s initiative process.